Exhibit 10.29

 

 

 

THE CONTAINER STORE GROUP, INC.

 

SECOND AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Non-employee members of the board of directors (the “Board”) of The Container Store Group, Inc.
(the “Company”) shall be eligible to receive cash and equity compensation as set
forth in this Second
Amended and Restated Non-Employee Director Compensation Policy (this “Policy”). The cash and equity
compensation described in this Policy shall be paid or be made, as applicable,
automatically and without further action of the Board, to each member of the
Board who is not an employee of the Company or any parent or subsidiary of the
Company (each, a “Non-Employee Director”) who may be eligible to receive
such cash or equity compensation, unless such Non-Employee Director declines the receipt of such cash or
equity compensation by written notice to the Company. This Policy shall remain in effect until it is revised
or rescinded by further action of the Board. This Policy may be amended,
modified or terminated by the Board at any time in its sole discretion. The
terms and conditions of this Policy shall supersede any prior
cash and/or equity compensation arrangements for service as a member of the Board between the Company
and any of its Non-Employee Directors. No Non-Employee Director shall have any
rights hereunder, except with respect to equity awards granted pursuant to the
Policy. This Policy shall become effective on October 27, 2014 (the “Effective
Date”) and shall supersede any and all prior director compensation policies of
the Company.

 

1.



Cash Compensation.

 

(a) Annual Retainers. Each Non-Employee Director shall receive an annual
retainer of $80,000 for service on the Board.

 

(b) Additional Annual Retainers. In addition, a Non-Employee Director shall
receive the following annual retainers:

 

(i) Lead Director. A Non-Employee Director serving as Lead Director shall
receive an additional annual retainer of $25,000 for such service.

 

(ii) Audit Committee. A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $15,000 for
such service.

 

(iii) Culture and Compensation Committee. A Non-Employee Director
serving as Chairperson of the Compensation Committee shall receive an additional annual retainer of

$15,000 for such service.

 

(iv) Nominating and Corporate Governance Committee. A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $15,000 for such service.

 

(v) Payment of Retainers. The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be payable by the Company in advance each calendar quarter. In the event that,
following the Effective Date, a Non-Employee Director

 



1




is initially elected or appointed to the Board (the date of such initial
election or appointment, such Non- Employee Director’s “Start Date”) on any date
other than the first day of a calendar quarter, such Non- Employee Director
shall receive, on or as soon as practicable following such Non-Employee
Director’s
Start Date, a prorated portion of the retainer(s) otherwise payable to such Non-Employee Director for such
quarter pursuant to Section 1(b), with such prorated portion determined by
multiplying such otherwise payable retainer(s) by a fraction, the numerator of
which is the number of days remaining from such Non- Employee Director’s Start
Date until the end of the applicable calendar quarter and the denominator of
which is the number of days in the applicable calendar quarter.

 

2. Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s Amended and
Restated 2013 Incentive Award Plan or any other applicable Company equity
incentive plan then-maintained by the Company (the “Equity Plan”) and shall
be granted subject to the execution and delivery of award agreements, including
attached exhibits, in substantially the forms previously approved by the Board.
All applicable terms of the Equity Plan apply to this Policy as if fully set
forth herein, and all grants of equity awards hereby are subject in all respects
to the terms of the Equity Plan.

 

(a) Annual Awards. A Non-Employee Director who (i) serves on the Board as of the
date of any annual meeting of the Company’s stockholders (an “Annual Meeting”) after the Effective Date
and (ii) will continue to serve as a Non-Employee Director immediately following
such Annual Meeting shall be automatically granted an equity award with respect
to shares of Company common stock in the
form of stock options, restricted shares or restricted stock units, as determined by the Board, that has a value
on the date of grant of $100,000 (with the number of shares subject to such
award subject to adjustment as provided in the Equity Plan) on the date of such
Annual Meeting. The awards described in this Section
2(a) shall be referred to as “Annual Awards.” For the avoidance of doubt, a Non-Employee Director elected
for the first time to the Board at an Annual Meeting shall only receive an Annual Award in connection with
such election, and shall not receive any Initial Award on the date of such
Annual Meeting as well. For
purposes of this Section 2(a) and Section 2(b), the value of stock options shall be equal to the Black-Scholes
value and the value of restricted shares and restricted stock units shall be equal to the aggregate Fair Market
Value (as defined in the Equity Plan) of the shares subject to such awards on
the date such awards are granted.

 

(b)
Initial Awards. Except as otherwise determined by the Board, each Non-Employee
Director who is initially elected or appointed to the Board after the Effective
Date and on a date other than
the date of an Annual Meeting shall be automatically granted, on such Non-Employee Director’s Start Date,
an equity award with respect to shares of Company common stock in the form of
stock options, restricted shares or restricted stock units, as determined by the
Board, that has a value on such Non-Employee Director’s Start Date equal to the
product of (i) $100,000 and (ii) a fraction, the numerator of which is (x) 365
minus (y) the number of days in the period beginning on the date of the Annual
Meeting immediately preceding such Non-Employee Director’s Start Date and ending
on such Non-Employee Director’s Start Date and the denominator of which is 365
(with the number of shares subject to such award subject to adjustment as
provided in the Equity Plan). The awards described in this Section 2(b) shall be
referred to as “Initial Awards.” No Non-Employee Director shall be granted more
than one Initial Award.

 

(c) Termination of Service of Employee Directors. Each member of the Board
who is an employee of the Company or any parent or subsidiary of the Company
whose employment with the Company and any parent or subsidiary of the Company is
terminated but who remains on the Board (and becomes a Non-Employee Director)
following such termination of employment will receive an Initial Award pursuant
to Section 2(b) above on the date of his or her termination of employment (which
shall  be

 



2




considered such Non-Employee Director’s Start Date for purposes of such Initial Award) and, to the extent
that he or she is otherwise eligible, will receive, after such termination of
employment, Annual Awards as described in Section 2(a) above.

 

(d)



Terms of Awards Granted to Non-Employee Directors

 

(i) Purchase Price. If the Initial Award or Annual Award is granted in the
form of stock options, the per share exercise price of each such option granted to a Non-Employee Director
shall equal the Fair Market Value of a share of Company common stock on the date
the option is granted.

 

(ii) Vesting. Each Annual Award and each Initial Award shall vest (and, in
the case of options, become exercisable) in substantially equal installments as follows, in each case subject
to the Non-Employee Director continuing in service through the applicable
vesting date:

 

(A) The first installment of each Annual Award and each Initial
Award shall vest (and, in the case of options, become exercisable) on the earlier of (x) the day immediately
preceding the date of the first Annual Meeting following the date of grant and
(y) the first anniversary of the date of grant.

 

(B) The second installment of each Annual Award and each Initial
Award shall vest (and, in the case of options, become exercisable) on the earlier of (x) the day immediately
preceding the date of the second Annual Meeting following the date of grant and (y) the second anniversary
of the date of grant.

 

(C) The third installment of each Annual Award and each Initial
Award shall vest (and, in the case of options, become exercisable) on the earlier of (x) the day immediately
preceding the date of the third Annual Meeting following the date of grant and
(y) the third anniversary of the date of grant.

 

No portion of an Annual Award or Initial Award that is unvested or unexercisable
at the time of a Non- Employee Director’s Termination of Service (as defined in
the Equity Plan) shall become vested and
exercisable, respectively, thereafter. All of a Non-Employee Director’s Annual Awards and Initial Awards
shall vest (and, in the case of options, become exercisable) in full immediately
prior to the occurrence of a Change in Control (as defined in the Equity Plan),
to the extent outstanding at such time.

 

(iii) Term. The term of each stock option granted to a Non-Employee Director
shall be ten (10) years from the date the option is granted.

 

* * * * *

 

 

 

 

 

 

 

 

 

3

 

